                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                  Case No. 8:20-cr-73-MSS-SPF

TORIE DANIELS
________________________________/

                                            ORDER

       Defendant Torie Daniels, a resident of Colorado, was on pretrial release when he

attended a May 27, 2021 status conference via Zoom videoconferencing. During the

hearing, Daniels repeatedly interrupted the district judge in violation Local Rule 5.03(e)(3)

and refused to recognize the Court’s jurisdiction and authority. As stated by his counsel,

the district judge “continuously inquired of Daniels, to no avail, if Daniels was going to

appear for trial that was scheduled to commence within the coming week or so.” (Doc. 190

at 2). As a result, the district judge sanctioned Daniels with the revocation of his bond and

the issuance of an arrest warrant. (Doc. 159).

       Following his arrest, Daniels appeared before the Court on July 9, 2021. At the

hearing, the Court heard argument from counsel regarding his pending Motion to Reinstate

Pretrial Release (Doc. 190). Counsel for Daniels highlighted his client’s prior compliance

with the Court’s order of release. In addition, counsel proffered that Daniels now

recognizes the Court’s authority and, if released, will agree to appear for trial as directed. In

opposition, the United States proffered that Daniels, in recorded jail calls, was still

entertaining discussions about challenging the Court’s authority as well as discussions

concerning obtaining a passport.
       Upon due consideration and after weighing the factors in 18 U.S.C. § 3142(g), the

Court finds that there are no conditions of release that will reasonably assure Daniels’

appearance as required.

       Accordingly, Daniels’ Motion to Reinstate Pretrial Release (Doc. 190) is DENIED.

       ORDERED in Tampa, Florida, this 9th day of July 2021.




                                              2
